UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 13, 2012 ETHAN ALLEN INTERIORS INC. (Exact name of registrant as specified in its charter) Delaware 1-11692 06-1275288 (State or other jurisdiction ofincorporation) (Commission File Number) (I.R.S. Employer Identification No.) Ethan Allen Drive Danbury, CT (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(203) 743-8000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) INFORMATION TO BE INCLUDED IN REPORT SECTION 5 – CORPORATE GOVERNANCE AND MANAGEMENT Item 5.07 Submission of Matters to a Vote of Security Holders; Ethan Allen’s Annual Meeting of Shareholders was held on November 13, 2012 in Danbury, CT.The following is a summary of the matters voted on at the meeting: (a)Shareholders approved the election of two directors for a three-year term expiring 2015 as follows: Nominee For Withheld James W. Schmotter (2015) Frank G. Wisner (2015) Broker Non-Vote 715,403 shares for each Director. (b)Shareholders ratified the appointment of KPMG LLP as Ethan Allen’s independent registered public accounting firm for the fiscal year ending June 30, 2013, as follows: For Against Abstain (c)Shareholders advisory vote on Executive compensation as follows: For Against Abstain Broker Non-Vote 715,403shares. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ETHAN ALLEN INTERIORS INC. Date: November 13, 2012 By: /s/ M. Farooq Kathwari M. Farooq Kathwari Chairman, President and Chief Executive Officer
